Title: From John Adams to Mathew Carey, 14 July 1813
From: Adams, John
To: Carey, Mathew



Mr Carey
Quincy July 14th. 1813

Your letter of the 5th has distressed me; because it has made me apprehend that I expressed myself in mine to you of the 29th Ult. with too little caution.  But be assured that I never had a suspicion that you were actuated by any mean, mercenary, or even mercantile motive in this business. You have not sent me one copy too many; You have deserved well of your Country, and will merit the thanks of posterity, as you have those of this age, and none more sincerely than mine; I never doubted that your first Edition would prove too small for the public demand. I shall soon have more memorials to send you, from Captain Williams, Captain Waters, & Samuel Brown, Esqre authentic documents surely! for your second edition.
Our American historians ought not to be forgiven for their shameful negligence of this subject; Both Parties have studiously winked it out of sight; which made your enterprize more hazardous, and more meritorious; I hope that my apprehensions of injury to you from Mr Isaac Princes brilliant Prospectus, of a Naval Chronicle, will prove groundless. But no insidious contrivance, can ever deprive you of the glory of producing the most complete and perfect history of the rise and progress of a Navy, that the world ever saw. I cannot express in too strong terms my personal sense of obligation to you as an individual Citizen; witnessing for 38 years  a languor an inattention and indifference to a Navy in my Countryman, which I had not consideration enough in the world to remove; I have felt a painful anxiety, which you must have perceived in some of my rattling letters to Dr Rush, some paragraphs of which you have seen.
You may be opposed, persecuted and overborne; but the deed is done; An American Navy is established; and I know of no man who has done more to effect it than Matthew Carey. A Navy perhaps more than one, or two. Aye there’s the rub. May you & I exert all our faculties that there may be but one. I am Sir with sincere Esteem, your well wisher

John Adams